UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X Quarterly report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 Or Transition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the transition period for to Commission File Number 1-14588 Northeast Bancorp (Exact name of registrant as specified in its charter) Maine 01-0425066 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Canal Street, Lewiston, Maine (Address of Principal executive offices) (Zip Code) (207) 786-3245 Registrant's telephone number, including area code Not Applicable Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subjected to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of "accelerated filer”, “large accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes_ No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As ofMay 13, 2010, the registrant had outstanding 2,322,332 shares of common stock, $1.00 stated value per share. 1 Part I. Financial Information Item 1. Consolidated Financial Statements Consolidated Balance Sheets March 31, 2010 (Unaudited) and June 30, 2009 Consolidated Statements of Income (Unaudited) Three Months Ended March 31, 2010 and 2009 Consolidated Statements of Income (Unaudited) Nine Months Ended March 31, 2010 and 2009 Consolidated Statements of Changes in Stockholders' Equity (Unaudited) Nine Months Ended March 31, 2010 and 2009 Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended March 31, 2010 and 2009 Notes to Consolidated Financial Statements (Unaudited) Item 2. Management's Discussion and Analysis of Results of Operations and Financial Condition Item 3. Quantitative and Qualitative Disclosure about Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1.a. Risk Factors Item 2.c. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits 2 NORTHEAST BANCORP AND SUBSIDIARY Consolidated Balance Sheets March 31, June 30, (Unaudited) (Audited) Assets Cash and due from banks $ $ Interest-bearing deposits Total cash and cash equivalents Available-for-sale securities, at fair value Loans held-for-sale Loans receivable Less allowance for loan losses Net loans Premises and equipment, net Acquired assets, net Accrued interest receivable Federal Home Loan Bank stock, at cost Federal Reserve Bank stock, at cost Goodwill Intangible assets, net of accumulated amortization of $3,092,905 at 03/31/10 and $2,390,087 at 6/30/09 Bank owned life insurance Other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities: Deposits Demand $ $ NOW Money market Regular savings Brokered time deposits Certificates of deposit Total deposits Federal Home Loan Bank advances Structured repurchase agreements Short-term borrowings Junior subordinated debentures issued to affiliated trusts Capital lease obligation Other borrowings Other liabilities Total liabilities Commitments and contingent liabilities Stockholders' equity Preferred stock, $1.00 par value, 1,000,000 shares authorized; 4,227 shares issued and outstanding at March 31, 2010 and June 30, 2009; liquidation preference of $1,000 per share Common stock, at stated value, 15,000,000 shares authorized; 2,322,332 and 2,321,332 shares issued and outstanding at March 31, 2010 and June 30, 2009, respectively Warrants Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ 3 NORTHEAST BANCORP AND SUBSIDIARY Consolidated Statements of Income (Unaudited) Three Months Ended March 31, Interest and dividend income: Interest on loans $ $ Taxable interest on available-for-sale securities Tax-exempt interest on available-for-sale securities Dividends on available-for-sale securities Dividends on Federal Home Loan Bankand Federal Reserve Bank stock Other interest and dividend income Total interest and dividend income Interest expense: Deposits Federal Home Loan Bank advances Structured repurchase agreements Short-term borrowings Junior subordinated debentures issued to affiliated trusts FRB Borrower-in-Custody - Obligation under capital lease agreements Other borrowings Total interest expense Net interest and dividend income before provision for loan losses Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income: Fees for other services to customers Net securities losses ) - Gain on sales of loans Investment commissions Insurance commissions BOLI income Otherincome Total noninterest income 4 Noninterest expense: Salaries and employee benefits Occupancy expense Equipment expense Intangible assets amortization Other Total noninterest expense Income before income tax expense Income tax expense Net income $ $ Net income available to common stockholders $ $ Earnings per common share: Basic $ $ Diluted $ $ Net interest margin (tax equivalent basis) % % Net interest spread (tax equivalent basis) % % Return on average assets (annualized) % % Return on average equity (annualized) % % Efficiency ratio 82
